Exhibit 10.5

RESTRICTED STOCK UNIT AGREEMENT
GENESIS HEALTHCARE, INC.
2015 OMNIBUS EQUITY INCENTIVE PLAN

 

This Award Agreement (this “Restricted Stock Unit Agreement”), dated as of
_________ __, 201_ (the “Date of Grant”), is made by and between Genesis
Healthcare, Inc., a Delaware corporation (the “Company”) and [              ]
(the “Recipient”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2015 Omnibus Equity Incentive Plan (as amended
from time to time, the “Plan”).  Where the context permits, references to the
Company shall include any successor to the Company.

1. Grant of Restricted Stock Units.  The Company hereby grants to the Recipient
________restricted stock units (such units, the “Restricted Stock Units”),
subject to all of the terms and conditions of this Restricted Stock Unit
Agreement and the Plan.

2. Vesting and Payment.

(a)Vesting.

(i)General.  Except as otherwise set forth in this Section 2:

 

(A)  _____ percent (__%) of the Restricted Stock Units (the “Time-Vesting
Restricted Stock Units”) will vest in equal installments on each of the first
three anniversaries of the Date of Grant or, if earlier, the date of a Change in
Control (each anniversary of the Date of Grant (or, if earlier, the date of a
Change in Control), a “Time Vesting Date”); and

 

(B)  ____  percent (__%) of the Restricted Stock Units (the “Performance-Vesting
Restricted Stock Units”) may vest on the third anniversary of the Date of Grant
or, if earlier, the date of a Change in Control (the “Performance Vesting Date”
and together with Time Vesting Date, “Vesting Date”), only if and to the extent
the performance conditions described in Exhibit A (the “Performance Conditions”)
have been met prior to the Performance Vesting Date;

 

in each case of clause (A) and (B), vesting is subject to the continued
employment of the Recipient with the Company and its Affiliates from the date
hereof through the applicable Vesting Date, and provided that the Recipient has
not given notice of resignation as of such Vesting Date. Any Performance-Vesting
Restricted Stock Units which remain unvested (e.g. because the Performance
Conditions were not met) after the Performance Vesting Date shall be forfeited
as of the applicable Performance Vesting Date.   

(ii)Forfeiture Upon Certain Events.  Subject to the next sentence and Section
2(b), upon termination of the Recipient’s employment with the Company and its
Affiliates for any reason (including by reason of the Recipient’s employer
ceasing to be an Affiliate of the Company) or upon breach by the Recipient of
any restrictive covenants to which

--------------------------------------------------------------------------------

 

 

the Recipient is subject, including non-competition and non-solicitation
obligations under Recipient’s employment agreement (“Employment Agreement”) with
the Company or an affiliate of the Company (“Recipient’s Restrictive
Covenants”), any unvested Restricted Stock Units shall be immediately forfeited
and neither the Recipient nor any of the Recipient’s successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such Restricted Stock Units.  Notwithstanding the foregoing: 

(x)in the event that the Recipient’s employment with the Company and its
Affiliates is terminated by the Company or its Affiliates without Cause
(including by reason of the Recipient’s employer ceasing to be an Affiliate of
the Company) or due to resignation by the Recipient for Good Reason, as such
term is defined in Participant’s Employment Agreement, then 100% of the
Time-Vesting Restricted Stock Units, and Performance-Vesting Restricted Stock
Units which had satisfied the Performance Conditions prior to the Participant’s
termination date, that are not vested as of the date of such termination, shall
continue to be eligible to vest on the applicable Vesting Date, if Recipient
does not violate Recipient’s Restrictive Covenants until the applicable Vesting
Date; provided that vesting will be subject to the Recipient’s execution of a
general release as described in Recipient’s Employment Agreement (a “Release
Agreement”) (provided, if a Vesting Date would fall prior to the expiration of
the 60-day period following termination of Recipient’s employment, the Company
shall deliver to the Recipient the applicable Shares no earlier than the 60th
day following termination of Recipient’s employment).  By way of clarification,
any Performance-Vesting Restricted Stock Units which had not met the Performance
Conditions as of the date of termination without Cause (including by reason of
the Recipient’s employer ceasing to be an Affiliate of the Company) or due to
resignation by the Recipient for Good Reason, as such term is defined in
Participant’s Employment Agreement,  shall be immediately forfeited, and neither
the Recipient nor any of the Recipient’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Stock Units; and

(y)in the event that the Recipient’s employment with the Company and its
Affiliates is terminated as a result of the death or Disability of Recipient,
all Time-Vesting Restricted Stock Units, and all Performance-Vesting Restricted
Stock Units which had previously satisfied the Performance Conditions but that
are not vested as of the date of such termination, shall immediately vest.  By
way of clarification, any Performance-Vesting Restricted Stock Units which had
not met the Performance Conditions as of the date of death or Disability shall
be immediately forfeited, and neither the Recipient nor any of the Recipient’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Stock Units.  

(b)A Recipient will be deemed to have terminated employment by “Retirement”  if
(i) at the time of Recipient’s voluntary termination of employment with the
Company and all of its Affiliates, the Recipient: (1) was at least 59.5 years of
age; (2) was employed by the Company or its Affiliates for at least 10
consecutive years; and (3) was not terminable by the Company or any of its
Affiliates for Cause. Subject to the approval of the Company’s Chief Executive
Officer (or in the case of the Company’s Chief Executive Officer, the Company’s
Compensation Committee), if Recipient’s employment terminates due to Recipient’s
Retirement, then 100% of the Time-Vesting Restricted Stock Units, and any



--------------------------------------------------------------------------------

 

 

Performance-Vesting Restricted Stock Units which had previously satisfied the
Performance Conditions that are not vested as of the date of such Retirement,
shall continue to be eligible to vest for eighteen (18) months following
Retirement if Recipient does not violate Recipient’s Restrictive Covenants until
the applicable Vesting Date; provided that vesting will be subject to the
Recipient’s execution of a Release Agreement (provided, if a Vesting Date would
fall prior to the expiration of the 60-day period following Retirement, the
Company shall deliver to the Recipient the applicable Shares no earlier than the
60th day following Retirement). Any Restricted Stock Units which are not
scheduled to vest on or prior to the eighteen (18) month anniversary of
Retirement shall be forfeited and neither the Recipient nor any of the
Recipient’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Units.
   By way of clarification, any Performance-Vesting Restricted Stock Units which
had not met the Performance Conditions as of the date of Retirement, shall be
immediately forfeited, and neither the Recipient nor any of the Recipient’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Stock Units.  

(c)Payment.  If Restricted Stock Units vest, then within ninety  (90) days (or
if later, the end of the year in which the applicable event occurs) of the
applicable Vesting Date or, if earlier, Recipient’s death or Disability (but, in
no event, earlier than the date which is six months and one day after the Date
of Grant), the Company shall deliver to the Recipient, or if applicable
Recipient’s estate, a number of Shares equal to the number of Restricted Stock
Units which vested on such Vesting Date or, if earlier, Recipient’s death or
Disability, as applicable.

3. Adjustments.  Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization, the Administrator shall make such equitable changes or
adjustments to the number and kind of securities or other property (including
cash) issued or issuable in respect of outstanding Restricted Stock Units. 

4. Certain Changes.  To the extent not prohibited by the Plan, the Administrator
may accelerate the date on which the vesting of Restricted Stock Units takes
place or otherwise adjust any of the terms of the Restricted Stock Units;
provided that, subject to Section 5 of the Plan, no action under this Section
shall adversely affect the Recipient’s rights hereunder.

5. Notices.  All notices and other communications under this Restricted Stock
Unit Agreement shall be in writing and shall be given by e-mail, first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing (or one-day, in case of
delivery by e-mail) to the respective parties, as follows:  (i) if to the
Company, (a) if by mail, addressed to the Company in care of its Senior Vice
President – General Counsel at the principal executive office of the Company, or
(b) if by e-mail, addressed to the care of Senior Vice President – General
Counsel at lawdepartment@genesishcc.com and (ii) if to the Recipient, using the
contact information on file with the Company.  Either party hereto may change
such party’s address for notices by notice



--------------------------------------------------------------------------------

 

 

duly given pursuant hereto.

6. Protections Against Violations of Agreement. 

(a)No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
Restricted Stock Units or any agreement or commitment to do any of the foregoing
(each a “Transfer”) by any holder thereof in violation of the provisions of this
Restricted Stock Unit Agreement will be valid, except with the prior written
consent of the Administrator (such consent shall be granted or withheld in the
sole discretion of the Administrator).

(b)Any purported Transfer of Restricted Stock Units or any economic benefit or
interest therein in violation of this Restricted Stock Unit Agreement shall be
null and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Restricted Stock Units or any
economic benefit or interest therein transferred in violation of this Restricted
Stock Unit Agreement shall not be entitled to receive any Shares.

7. Taxes.  The Company shall be entitled to require a cash payment by or on
behalf of the Recipient and/or to deduct from the Shares otherwise issuable
hereunder or other compensation payable to the Recipient any sums required by
federal, state or local tax law to be withheld or to satisfy any applicable
payroll deductions with respect to the payment of any Restricted Stock Units.

8.  Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

9.  Governing Law.  This Restricted Stock Unit Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein.  Any suit, action or
proceeding with respect to this Restricted Stock Unit Agreement, or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of Delaware, and the Company and the
Recipient  hereby submit to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment.  The Recipient  and
the Company hereby irrevocably waive (i) any objections which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Restricted Stock Unit Agreement brought in
any court of competent jurisdiction in the State of Delaware, (ii) any claim
that any such suit, action or proceeding brought in any such court has been
brought in any inconvenient forum and (iii) any right to a jury trial.

10.Incorporation of Plan.  The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Stock Units and this Restricted Stock Unit
Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Stock Unit Agreement.

11.Amendments /  Construction.  The Administrator may amend the terms of this
Restricted Stock Unit Agreement prospectively or retroactively at any time, but
no such



--------------------------------------------------------------------------------

 

 

amendment shall impair the rights of the Recipient hereunder without Recipient’s
consent.  Headings to Sections of this Restricted Stock Unit Agreement are
intended for convenience of reference only, are not part of this Restricted
Stock Unit Agreement and shall have no effect on the interpretation hereof.

12.Survival of Terms.  This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors. 

13.Rights as a Shareholder. The Recipient shall have no rights of a stockholder
(including the right to vote and the right to receive distributions or
dividends) until Shares are issued following vesting of the Recipient’s
Restricted Stock Units.    For avoidance of doubt, on the date that the
Recipient receives Shares with respect to Restricted Stock Units, the Recipient
shall not receive dividends that would have been paid to or made with respect to
the number of Shares that relate to this Restricted Stock Unit Award from the
Date of Grant until such Share delivery date.

14.Agreement Not a Contract for Employment.  Neither the Plan, the granting of
the Restricted Stock Units, this Restricted Stock Unit Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Recipient has a right
to continue to provide employment  as an officer, director, employee, consultant
or advisor of the Company or any Subsidiary or Affiliate for any period of time
or at any specific rate of compensation.

15.Authority of the Administrator; Disputes.  The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Stock Unit Agreement.  The determination of the Administrator as to any such
matter of interpretation or construction shall be final, binding and
conclusive. 

16.Severability.  Should any provision of this Restricted Stock Unit Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Stock Unit Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Recipient
Restricted Stock Unit Agreement. 

17.Acceptance.  The Recipient hereby acknowledges receipt of a copy of the Plan
(which has been delivered to the Recipient through the Company’s Equity Edge
website or its replacement)  and this Restricted Stock Unit Agreement.  The
Recipient has read and understands the terms and provisions of the Plan and this
Restricted Stock Unit Agreement, and accepts the Restricted Stock Units subject
to all the terms and conditions of the Plan and this Restricted Stock Unit
Agreement.  The Recipient hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Restricted Stock Unit Agreement.

18.409A. The Restricted Stock Unit Agreement as well as payments and benefits
under the Restricted Stock Unit Agreement are intended to be exempt from, or to
the



--------------------------------------------------------------------------------

 

 

extent subject thereto, to comply with Section 409A of the Code, and,
accordingly, to the maximum extent permitted, the Restricted Stock Unit
Agreement shall be interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, the
Recipient shall not be considered to have terminated employment or service with
the Company and its Affiliates for purposes of this Restricted Stock Unit
Agreement and no payment shall be due to the Recipient under this Restricted
Stock Unit Agreement until the Recipient would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in this Restricted Stock
Unit Agreement that are due within the “short term deferral period” as defined
in Section 409A of the Code shall not be treated as deferred compensation unless
Applicable Law requires otherwise. Notwithstanding anything to the contrary in
this Restricted Stock Unit Agreement, to the extent that any payments hereunder
are payable upon a separation from service and such payment would result in the
imposition of any individual tax and penalty interest charges imposed under
Section 409A of the Code, the settlement and payment of such awards (or other
amounts) shall instead be made on the first business day after the date that is
six (6) months following such separation from service (or death, if earlier).
Each amount to be paid or benefit to be provided under this Restricted Stock
Unit Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code.  The Company makes no representation that any or
all of the payments or benefits described in this Restricted Stock Unit
Agreement will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to any such
payment. The Recipient shall be solely responsible for the payment of any taxes
and penalties incurred under Section 409A. For purposes of a deferral of
compensation under this Restricted Stock Unit Agreement, in applying Treasury
Regulation §1.414(c)-2 for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of section
414(c) of the Code, the language “at least 20 percent” shall be used instead of
“at least 80 percent” at each place it appears in Treasury Regulation
§1.414(c)-2. 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

 

 

GENESIS HEALTHCARE, INC.

 

By

Name

Title

 

 

[NAME OF RECIPIENT]

 

___________________________________

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PERFORMANCE VESTING SCHEDULE

 

 

 

 



 

-8-

 

--------------------------------------------------------------------------------